IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 08-30891
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

WILLIAM M BRYSON, JR.,

                                                   Petitioner-Appellant

v.

JOE KEFFER; UNITED STATES ATTORNEY EXECUTIVE OFFICE; UNITED
STATES DEPARTMENT OF JUSTICE,

                                                   Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-960


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       William M. Bryson, Jr., federal prisoner # 95662-071, appeals the striking
of his pleadings for failure to comply with the sanction order issued in Bryson v.
United States, No. 1:08-CV-0142 (W.D. La. Mar. 25, 2008). Bryson argues that
the district court abused its discretion in construing his pleadings as a request
for 28 U.S.C. § 2241 relief and, as such, abused its discretion in enforcing the
earlier-imposed sanctions.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-30891

      The sanction order in Bryson v. United States, No. 1:08-CV-0142, specified
that, on account of his filing numerous frivolous collateral challenges to his
sentence, Bryson was required to pay a $100 fine and seek written authorization
from a district judge before filing “any pleading.”       The district court’s
construction of Bryson’s pleadings was therefore not germane to its order
striking them. Bryson made no attempt to comply with this order, and his
appeal from the sanction order was dismissed. The record discloses no abuse of
discretion on the part of the district court. See Gelabert v. Lynaugh, 894 F.2d
746, 747-48 (5th Cir. 1990).
      AFFIRMED.




                                       2